J-S41022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIELL MONIQUE SCOTT                      :
                                               :
                       Appellant               :   No. 215 MDA 2020

       Appeal from the Judgment of Sentence Entered December 31, 2019
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0000752-2019


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: NOVEMBER 6, 2020

        Daniell Monique Scott appeals from the judgment of sentence entered

after a jury found her guilty of Retail Theft and Conspiracy.1 Scott challenges

the admission of testimony that she claims was precluded by the best evidence

rule. We affirm based on the trial court’s opinion.

        In December 2018, Scott was arrested and charged with retail theft and

conspiracy. She and a co-defendant proceeded to a joint jury trial at which a

store employee, Andrew Young, testified that he told police that Scott and her

co-defendant had attempted to steal a hoverboard. Trial Ct. 1925(a) Op., filed

4/22/20, at 1. Young said that he had viewed a surveillance video and given

the police officer copies of timestamped, still photos from the video. He stated

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3929(a)(1) and 903, respectively.
J-S41022-20



that following the incident, when he attempted to transfer the surveillance

video to a disk for the police, he discovered that the video and other files on

the system were corrupted. He explained that such corruption cannot result

from human error. Young then testified about the contents of the video, over

a defense objection based on the best evidence rule.

      The jury found Scott guilty of the above offenses and the trial court

sentenced Scott to six to 12 months’ incarceration. Scott filed a post sentence

motion seeking a new trial due to, among other things, an alleged best

evidence rule violation. The court denied the motion and this timely appeal

followed. Scott raises one issue: “Whether the Trial Court erred by not

applying the best evidence rule to prohibit the testimony of witnesses at trial

regarding the contents of a surveillance video which was not presented to the

defense or presented at trial.” Scott’s Br. at 4 (footnote omitted).

      We review the admission of evidence for an abuse of discretion.

Commonwealth v. Green, 162 A.3d 509, 516 (Pa.Super. 2017) (en banc).

Admission of evidence depends on its relevance. “Evidence is relevant if it

logically tends to establish a material fact in the case, tends to make a fact at

issue more or less probable or supports a reasonable inference or presumption

regarding a material fact.” Id. (quoting Commonwealth v. Resse, 31 A.3d

708, 716 (Pa.Super. 2011) (en banc)).

      The best evidence rule provides, “An original writing, recording, or

photograph is required in order to prove its content unless these rules, other

rules prescribed by the Supreme Court, or a statute provides otherwise.”

                                      -2-
J-S41022-20



Pa.R.E. 1002. If the original has been lost or destroyed, other evidence is

admissible to prove the content of the writing, recording, or photograph, so

long as the loss or destruction of the original is not by the proponent of the

other content having acted in bad faith. See Pa.R.E. 1004; Commonwealth

v. Dent, 837 A.2d 571, 589 (Pa.Super. 2003).

      Here, the trial court determined that the Commonwealth was not

required to produce the original surveillance footage because it had been

corrupted. The court concluded that “the Commonwealth did not act in bad

faith in failing to preserve the video evidence” and it therefore allowed into

evidence Young’s testimony. See 1925(a) Op. at 16.

      After a review of the parties' briefs, the certified record, and the relevant

law, we find no error in the trial court's analysis. We thus affirm based on the

well-reasoned opinion of the Honorable Maria Musti Cook. We add only that

Scott’s reliance on Commonwealth v. Lewis, 623 A.2d 355, 359 (Pa.Super.

1993), is misplaced. There, we held that the explanation for the loss of a

videotape subject to the best evidence rule – it could not be found because

the filing system for storing tapes was “imprecise”– was “unsatisfactory” and

“secondary evidence” about the content of the videotape was therefore

inadmissible. Here, the loss of the video was not due to negligence. Rather,

the testimony (which the trial court credited) was that it resulted from

computer “corruption” that human error cannot cause.

      Judgment of sentence affirmed.




                                      -3-
J-S41022-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/06/2020




                          -4-
                                                            Circulated 10/14/2020 08:46 AM




     IN THE COURT OF COMMON PLEAS
                                  OF YORK COUNTY,
             PENNSYLVANIA CRIMINAL DIVISION

 COMMONWEALTH OF
                                                          CP-67-C R-0752-2019
 PENNSYLVANIA


                    V.


 DANIELL MONIQUE SCOTT,
       Defendant/Appellant




                      STATEMENT OF LOWER COURT
                       PURSUANT TO PA.R.A.P. 1925(a)



      AND NOW, this 22nd day of April, 2020, upon
                                                  receipt of a notice

that an appeal has been filed in this matter,
                                              and in consideration of the

Statement of Matters Complained of on Appeal, filed on
                                                       behalf of Daniell

Monique Scott (" Defendant"), by and through her
                                                 attorney, Marc J. Semke,

Esquire, the undersigned files this statement pursuant
                                                       to PA.R.A.P. 1925(a).

      The reasons for this Court's denial of
                                             Defendant's post -sentence

motion can be found herein.




                               Page   1   of 18
 Factual and Relevant Procedural History:


          Defendant was charged with retail theft-take
                                                       merchandise ( Count

 1) under 18 PA. CONS. STAT. §
                               3929(a)( 1), and criminal conspiracy to retail

 theft (Count 2) under 18 PA. CONS. STAT. §§
                                             903(a)( 1) and 3929(a)( 1).


          On March   13, 2019,   this Court appointed Attorney Christopher

 Moore, Esquire, to represent Defendant in the
                                               trial proceedings.


         At 6:07 p.m. on December 12, 2018, Officer
                                                    Adam Bruckhart was

dispatched to Walmart, 1000 Town Center Dr. York, PA
                                                     17408, for a retail

theft.    Upon arrival, Andrew Young, a loss
                                             prevention officer (" LPO"),

reported that Defendant and her co-defendant, Eric
                                                   Santos, attempted to

steal a hoverboard valued at $241.68.



         A criminal jury trial took place from
                                               November 19 to 20, 2019. At

the conclusion of the jury trial, the jury
                                           unanimously convicted Defendant,

and her co-defendant, Eric Santos, guilty of both
                                                  counts.


         A sentencing hearing was held on
                                          December 31, 2019.        Defendant

was sentenced to 6 to 12 months' incarceration
                                               in the York County Prison.




                                 Page 2 of 18
  Upon completion of her period of
                                   incarceration or her parole, Defendant is

  required to complete the Courage to
                                      Change Program.


        On January 8, 2020, Attorney
                                     Marc J. Semke, Esquire, entered
                                                                     his

 appearance as Defendant's counsel of
                                      record.         On January    10, 2020,

 Defendant, by and through Attorney
                                    Semke, filed post -sentence motions

 for a new trial, judgment of
                              acquittal, and bail after sentencing. On
                                                                       January

 22, 2020, this Court Defendant's
                                  post -sentence motions.       A hearing to

 address bail was scheduled on February 3,
                                           2020.


       On February 3, 2020, Defendant, by
                                          and through Attorney Semke,

 filed a notice of appeal to the
                                 Superior Court from the judgment of

sentence on December 31, 2019, and the
                                       denial of her post -sentence motion

on January 22, 2020. At the same
                                 time, Defendant filed a petition for
                                                                      leave

to file an appeal in forma pauperis,
                                     which was granted.


       On February 5, 2020, this Court
                                       issued an order directing Defendant

to file a statement of errors
                              complained of on appeal. After an extension
                                                                          of
time to file, Defendant filed the Rule
                                       1925(b) statement on March 25, 2020.

In her Rule 1925(b) statement,
                               Defendant raises four issues:



                               Page 3 of 18
         1.    The Commonwealth presented
                                               insufficient evidence to
         prove beyond a reasonable doubt that
                                               Appellant was guilty of
         Retail Theft. There was no proof
                                                Appellant intended to
         deprive the merchant of possession of
                                                   the merchandise as
         Appellant had not passed the entrance to the
                                                       customer service
         desk.


         2.   The Commonwealth presented insufficient
                                                           evidence to
        prove beyond a reasonable doubt that
                                              Appellant was guilty of
        conspiracy to commit Retail Theft. There
                                                       was no proof
        Appellant intended to deprive the merchant
                                                     of possession of
        the merchandise, and no proof
                                            Appellant had agreed or
        conspired with the co-defendant to commit Retail
                                                         theft.

        3.    The Trial Court erred by allowing
                                                     hearsay testimony
        regarding the contents of the surveillance video
                                                           that was not
        provided to defense counsel or presented at
                                                    trial.

        4.     The Trial Court erred by not applying
                                                      the best evidence
        rule to prohibit the testimony of
                                            witnesses at trial regarding
        the contents of a surveillance video.

Rule 1925(b) Statement, 03/25/2020.



Discussion:


  I.   The evidence and testimony presented
                                               at trial was sufficient in
       proving Defendant's intent to deprive the
                                                 merchant of possession
       of the merchandise. The
                                   Commonwealth sustained its burden in
       a conviction for retail theft.

       Defendant alleges that the Commonwealth
                                               presented insufficient

evidence to prove beyond a reasonable doubt
                                            that Defendant was guilty of

retail theft.   Rule   1925(b)   Statement,   03/25/2020, ¶   1.   Specifically,

                                  Page 4 of 18
 Defendant argues that the Commonwealth
                                        failed its burden in proving

 Defendant's    intent    to    deprive     the     merchant    of possession        of the

 merchandise " as [ Defendant] had not passed the
                                                  entrance to the customer

 service desk." Id. This Court finds
                                     Defendant's claim unsupported by the

 evidence of record. Thus, no relief is due.


       Regarding Defendant's sufficiency claim, the
                                                    evidence                    must be

reviewed in    light     most   favorable     to the      verdict   winner,   giving the

prosecution the benefit of all reasonable inferences
                                                     to be drawn from the

evidence.   Commonwealth v. Widmer, 744 A.2d 745, 751 ( Pa.
                                                            2000).

Where the evidence offered to support the
                                          verdict contradicts the physical

facts, contravenes human experience and the
                                            laws of nature, the evidence is

insufficient as a matter of law.      Id.    Evidence is sufficient to support the

verdict when it establishes each material element
                                                  of the crime charged and

the commission thereof by the accused,
                                       beyond a reasonable doubt. Id.

      18 PA. CONS. STAT. § 3929(a)( 1)
                                                  defines retail theft as follows:

      A person is guilty of a retail theft if
                                              she: takes possession of,
      carries away, transfers or causes to be
                                                      carried away or
      transferred, any merchandise displayed, held, stored or
                                                              offered
      for sale by any store or other retail
                                            mercantile establishment
      with the intention of depriving the merchant of
                                                      the possession,


                                   Page 5 of 18
        use or benefit of such merchandise without paying the full
        retail value thereoff.]

 18 PA. CONS. STAT. § 3929(a)( 1).


        The Pennsylvania Superior Court has recognized that "
                                                              intent can be

 proven by direct or circumstantial evidence; it may be inferred from
                                                                      acts or

 conduct or from the attendant circumstances." Commonwealth v.
                                                               Franklin,

 69 A.3d 719, 723 ( Pa. Super. 2013).



        This Court finds that there was sufficient evidence for the jury
                                                                         to


                                                  to deprive Walmart of the

possession of the hoverboard.



        Both Defendant and co-defendant, Eric Santos, provided testimony


at trial.   Defendants testified that they went to the store with a vacuum


cleaner, and a receipt to exchange it for a hoverboard.          Id. at 191-92.


However, all three witnesses of the Commonwealth-Sabrina
                                                         Santiago,

Andrew      Young,   and   Sergeant   Adam     Bruckhart-offered drastically

different testimonies from both defendants' statement.



       Sabrina   Santiago,   customer   host    for   Walmart,   provided   her

testimony for the Commonwealth at trial. Sabrina Santiago was
                                                              trained to



                                 Page 6 of 18
 look for signs of theft to help Walmart prevent
                                                 thefts.            N.T. Trial,

 11/19/2019, at 90-91.     Based on her testimony, Sabrina Santiago was


 stationed at the general merchandise exit of Walmart
                                                      when Defendant and

 Eric Santos came to her door.    Id. at 92-94.      She noticed that Defendant

 and Eric Santos had an expensive hoverboard in
                                                their cart.       Id. at 92-93.

 She then stopped them and asked for a receipt.
                                                Id. at 93. During the entire


 course of the interaction, neither Defendant nor Eric
                                                       Santos was able to

produce a receipt for the hoverboard.          Id.    Sabrina Santiago further

explained that Defendant and Eric Santos had to
                                                turn in the opposite

direction of the customer service desk in order to get to her.
                                                               Id. at 98.



         Andrew Young, loss prevention officer for Walmart at the
                                                                  time of

incident, also presented his testimony for the
                                               Commonwealth at trial.

Andrew Young stated that he was called over by Sabrina
                                                       Santiago. N.T.

Trial, 11/20/2019, at 136-37.   According to his testimony, Defendant and

Eric Santos told Andrew Young that " they brought
                                                  the hoverboard and a

vacuum cleaner in for a return and that they were items
                                                        that belong to

them."   Id. at 138-39. However, at no time did Defendant
                                                          and Eric Santos

provide a receipt for the hoverboard to Andrew Young.        Id. at 147. Also,

                                Page 7 of 18
 Andrew Young pointed out that he watched the
                                              surveillance video twice to

 confirm that Defendant and Eric Santos came into the
                                                      store only with a

 vacuum cleaner. Id. at 139-42.



        In addition, Andrew Young provided his testimony as
                                                            to the contents

 of the surveillance   video   at    trial,   as   well   as   the   timestamped   still

 photographs from the video.        Based on Andrew Young's testimony and


 exhibits proffered at trial, Defendant and Eric Santos did enter
                                                                  the store,

  but only with the vacuum cleaner."          Id. at 140-41.     Defendant and Eric

 Santos then placed the vacuum cleaner into a shopping cart.
                                                                           Id. at 141.


There was nothing else in that cart besides the vacuum cleaner.
                                                                           Id. at 142.

Defendant and Eric Santos proceeded to the toy department with
                                                               only the

vacuum in the cart and no hoverboard.          Id. at 143.     In the toy department,


after Defendant and Eric Santos selected the hoverboard
                                                        from the shelf,

they placed it on the bottom of their cart.        Id. at 144. Defendant and Eric


Santos subsequently went towards the front of the store.
                                                                      Id. " They then

both proceeded to walk through the [ self -checkouts]
                                                      and attempted to exit

the store."   Id.




                                Page 8 of 18
       Defendants disagreed with Andrew Young.                  Co-defendant, Eric

 Santos, testified that,    after   he and   Defendant placed      the hoverboard

 underneath the cart, they " did [ their]      little shopping,"       and purchased

  knickknacks for the house," " toiletries," or deodorant.         Id. at 192.    Eric

 Santos emphasized that they paid for their items at
                                                     the checkout.                 Id.

 Defendant   also   offered   her testimony,       consistent   with    Eric   Santos'

 statement. Id. at 200-01.



       However, evidence and testimony proffered at trial
                                                          showed that

Defendant and Eric Santos walked towards the front of the
                                                          store almost

instantly after they placed the hoverboard into their cart. The
                                                                timestamped

photographs presented at trial indicated that, there were no other
                                                                   items

except the vacuum cleaner in Eric Santos' cart around 5:31
                                                           p.m. Exhibit 3.

Defendant and Eric Santos selected the hoverboard and
                                                      placed it on the

bottom of their cart around 5:33 p.m. Exhibit 4. Police
                                                        were called at 6:07

p.m. Both Defendant and Eric Santos confirmed that it
                                                      was approximately

30 minutes that they       stood at the front of the store after they were


confronted by Sabrina Santiago. Id. at 196, 204.




                                    Page 9 of 18
         Officer   Adam      Bruckhart,        Sergeant   of the   West   Manchester

 Township Police Department, provided his testimony
                                                    at trial.               Sergeant

 Bruckhart indicated that he was able to find Defendant
                                                        in the parking lot


 and talk to her.        Id. at 167.       Sergeant Bruckhart stated that he asked


 Defendant whether she had a receipt for the hoverboard.
                                                                    Id. at 168. " She

 told me that she did."           Id.     However, " she was not able to find the


 hoverboard receipt."       Id.     Consistent with Andrew Young's testimony,

 Sergeant Bruckhart provided that:



         Defendant] explained to me that she arrived at the store with
        her boyfriend. They came in an Uber. When they
                                                            arrived at
        the store, they had a vacuum cleaner and a hoverboard in
                                                                  their
        possession and that they took these items from the Uber into
        the store. Then they intended to exchange those items
                                                              for a
        return and had not done so and that they were leaving the
        merchandise that they had brought in.

Id. at 169.



       Considering the foregoing evidence and testimony offered at
                                                                   trial,

this Court finds Defendant and her co-defendant's
                                                  testimony not credible.

Under Franklin, there was ample circumstantial
                                                             evidence proving that

Defendant intentionally took possession of the hoverboard,
                                                           without paying

the full retail value.


                                        Page 10 of 18
        Therefore, under Widmer, viewing the
                                             combination of evidence in

 the light most favorable to the
                                 Commonwealth as verdict winner, the jury

 could properly infer that Defendant had the
                                             intent to deprive the Walmart

 of its possession of the hoverboard.
                                         Accordingly, Defendant's first claim

merits no relief.



 II.    The evidence and testimony presented at
                                                trial was sufficient in
        proving that Defendant had agreed or
                                              conspired with the co-
        defendant to commit retail theft.

        Defendant asserts that the Commonwealth
                                                presented insufficient

evidence to prove beyond a reasonable doubt that
                                                 Defendant was guilty of

conspiracy to commit retail theft. Rule 1925(b)
                                                Statement, 03/25/2020, ¶ 2.

Specifically, Defendant argues that there was no proof
                                                       Defendant " had

agreed or conspired with the co-defendant to
                                             commit retail theft."        Id.

Defendant's claim has no basis.


      Pursuant to 18 PA. CONS. STAT. § 903(a), conspiracy is
                                                             defined as
follows:

       A person            of conspiracy with another person or
                    is guilty
       persons to commit a crime if with the intent of
                                                       promoting or
       facilitating its commission he:

        1) agrees with such other person or persons
                                                      that they or one
       or more of them will engage in conduct
                                                which constitutes such
       crime or an attempt or solicitation to commit such
                                                          crime[.]


                                Page 11 of 18
 18 PA. CONS. STAT. § 903(a)( 1).


        The Pennsylvania Superior Court,
                                         in Commonwealth v. Lambert,


 acknowledged that a conspiracy can be proved
                                              by circumstantial evidence:


       A conspiracy is almost always
                                     proved through circumstantial
       evidence. The conduct of the parties and
                                                 the circumstances
       surrounding their conduct may create a
                                                  web of evidence
       linking the accused to the alleged
                                             conspiracy beyond a
       reasonable doubt.

 795 A.2d 1010, 1016 ( Pa. Super.
                                  2002).

       The circumstantial evidence in this
                                           case, as previously outlined,

supports the conclusion that Defendant was
                                           involved in a conspiracy with

her co-defendant, Eric Santos, to
                                  commit the retail theft at the Walmart.


Defendants told both Andrew Young and Sergeant
                                               Bruckhart that they had

brought the vacuum cleaner and the hoverboard
                                              into the store for exchange.

This   was   contradicted   by   the   photographic   evidence.   Defendant's

statements are evidence of the conspiracy.
                                                  Therefore, under Widmer,

Defendant's second claim is meritless.




                                 Page 12 of 18
 III.    Trial Court did not err in admitting the
                                                   testimony regarding the
         contents of the surveillance video. Trial Court
                                                         did not err in not
         applying the best evidence rule.

         Defendant argues that this Court erred by
                                                   allowing the testimony as

 to the contents of the surveillance video,
                                            which was not provided to the

 defense counsel or presented at trial. Rule
                                             1925(b) Statement, 03/25/2020,

   3.   Further, Defendant alleges that this Court
                                                   erred in not applying the

best evidence rule by admitting the testimony
                                              of witnesses at trial regarding

the contents of the surveillance video. Id. ¶
                                              4.



         The best evidence rule in the
                                       Pennsylvania Rules of Evidence

provides that: " An original writing, recording, or
                                                    photograph is required in

order to prove its content unless these rules,
                                               other rules prescribed by the

Supreme Court, or a statute provides otherwise." Pa.
                                                     R. Evid. 1002.



        With respect to the " missing evidence," the
                                                     Pennsylvania Supreme

Court has explained that:



        The Due     Process   Clause of the Fourteenth Amendment
        requires defendants be provided access to certain
                                                                kinds of
        evidence prior to trial, so they may ' be afforded a
                                                             meaningful
        opportunity to present a complete defense.' This
                                                            guarantee of
        access to evidence requires the prosecution to
                                                           turn over, if
        requested, any evidence which is exculpatory and
                                                         material to


                                Page 13 of 18
        guilt or punishment, and to turn over
                                                   exculpatory evidence
        which might raise a reasonable doubt about a
                                                        defendant's guilt,
        even if the defense fails to request it. If a
                                                      defendant asserts a
        Brady or Agurs violation, he is not required to
                                                         show bad faith.
       There is another category of constitutionally
                                                      guaranteed access
       to evidence, which involves evidence
                                                 that is not materially
       exculpatory, but is potentially useful, that is
                                                       destroyed by the
       state before the defense has an
                                          opportunity to examine it.
       When the state fails to preserve evidence that
                                                          is ' potentially
       useful,' there is no federal due process
                                                    violation ' unless a
       criminal defendant can show bad faith on the
                                                             part of the
       police.' Potentially useful evidence is that of
                                                       which ' no more
       can be said than that it could have been
                                                 subjected
                                                         to tests, the
       results of which might have exonerated the
                                                    defendant.'     In
       evaluating a claim that the Commonwealth's
                                                           failure to
       preserve evidence violated a criminal defendant's
                                                         federal due
       process rights, a court must first determine
                                                        whether the
       missing evidence is materially exculpatory
                                                     or potentially
       useful.

Commonwealth v. Chamberlain, 30 A.3d 381, 402 ( Pa.
                                                    2011) ( internal

citations omitted).



      In Commonwealth v. Williams, the
                                       Pennsylvania Superior Court

reversed the trial court's decision in suppressing
                                                   testimony relating to the

contents of a surveillance video that had been lost.
                                                       154 A.3d 336, 341 ( Pa.


Super. 2017).    The Williams court reasoned that the testimony
                                                                relating to

the contents of the video should be allowed
                                            because " the lost surveillance




                               Page 14 of 18
 video footage was only potentially useful
                                           and the police did not act in bad

 faith in failing to preserve it." Id. (
                                         emphasis added).


       Andrew Young offered his testimony as to the
                                                    unavailability of the

 surveillance video at trial.   Andrew Young had been a loss prevention

 officer at the Walmart for four years at the time of
                                                      the incident. N.T. Trial,

 11/19/2019, at 101.   He confirmed that he is familiar with
                                                             the surveillance

 system in the Walmart.    Id. at 102.   He had previously utilized the system

as a part of his job as a loss prevention officer.
                                                   Id.



       Andrew Young testified that he did save the
                                                   footage before burning

the footage onto a disk.    Id. at 103-04.    When he was told by Sergeant

Bruckhart that he was on his way to pick up the
                                                discs, Andrew Young

attempted to burn the footage onto a disk for his arrival.
                                                                  Id.   However,

when he went to do that, Andrew Young
                                      discovered that footage along

with other saved files had been corrupted. Id.
                                               at 104. He pointed out that,


never in the four years of being a loss prevention
                                                   officer, had he been able

to recover video with this type of corruption.
                                                    Id.     In addition, Andrew




                                Page 15 of 18
 Young denied that he caused the corruption in
                                               the video footage. Id. Also,

 he stated that human error cannot cause
                                         this type of corruption. Id. at 108.


        In addition, Sergeant Bruckhart provided
                                                 his testimony that he

 followed the standard procedure. Id. at 115. He
                                                 stated that it was not the

 standard procedure to obtain a copy of the video during
                                                         the incident where

 there is someone in custody. Id. He further stated
                                                    that he did not cause the

 video to be unavailable for the trial.   Id. at 116.   Both Andrew Young and

Sergeant Bruckhart testified that they had an
                                              opportunity to watch the

video on the day of incident. Id. at 102, 115.



       Considering that the Commonwealth provided the
                                                      timestamped still

photographs from the video of the incident; parties
                                                    stipulated that both

defendants were in the Walmart on the date of incident;
                                                        and there was no

dispute as to the existence of the hoverboard in the
                                                     cart, this Court finds

that the surveillance video is not materially
                                              exculpatory under Chamberlain.


      Further, based on the testimony made by
                                              Andrew Young and

Sergeant Bruckhart at trial, the Commonwealth did
                                                  not act in bad faith in

failing to preserve the video evidence.       Like Williams, since the video



                               Page 16 of 18
 evidence herein was only potentially useful and
                                                 the Commonwealth did not

 act in bad faith in not preserving the
                                        evidence, this Court concludes that

 Andrew Young and Sergeant Bruckhart were
                                          properly allowed to testify

 regarding their observations of the surveillance
                                                  video.         See N.T. Trial,

 11/19/2019, at 126-27.



          Accordingly,   Defendant's claim    as to   the   admissibility of the

testimony regarding the contents of the surveillance
                                                     video, again, merits no

relief.



Conclusion:

          Based on the above reasons, this Court
                                                 respectfully urges affirmance

of this Court's judgment of sentence entered on
                                                December 31,2019.


          The Clerk of Courts is directed to provide
                                                     notice of the entry of this

Statement to the York County District Attorney's
                                                 Office, Attorney Marc J.

Semke, Esquire, Counsel for Defendant and
                                          Defendant, Daniell Monique

Scott.




                                  Page 17 of 18
        BY THE COURT,




        MARIA MUSTI COOK, JUDGE




Page 18 of 18